



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Hi-Tech Tool and Die Inc.,
    2014 ONCA 440

DATE: 20140603

DOCKET: C56530

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

Hi-Tech Tool and Die Inc.,
Slobodan
    Nikolic
and Dusko Zlojutro

Defendants (
Appellant
)

Slobodan Nikolic, appearing in person

L. Viet Nguyen, for the respondent

Heard: June 2, 2014

On appeal from the order of Justice Dale F. Fitzpatrick
    of the Superior Court of Justice, dated November 13, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of Fitzpatrick J.  Accordingly, the appeal is
    dismissed with costs of $1500.


